ON MOTION FOR REHEARING
PER CURIAM:
NCR in its motion for rehearing, among other criticisms of the foregoing opinion, sharply challenges our conclusion that the gross rent multiplier allows for depreciation of the rented machines. It insists that the formula does not allow for depreciation.
As a separate identifiable deduction from new value, depreciation does not appear in the gross rent multiplier formula. The formula does not provide for some uniform and constant rate at which the value of the property declines from year to year. But depreciation — or perhaps it would be better to say the value of the property at the time of the assessment, which value is greater or less because of its age — is reflected in the multiplier used. In fixing the multiplier, as between 36 and some other larger number, depreciation is taken into account, along with all other factors affecting value of depreciable property. Without depreciation, the gross rent multiplier would be higher than 36.
The Commission’s directive says: “Adequate allowances have been incorporated in this formulae (sic) for items of depreciation (return of investment)...” That the age of the equipment was before the Commission and was considered is borne out by Mr. Jackson’s testimony of his collecting that data for the Commission. It is further borne out by the directive’s use of the seven-year life in the comparison of the results of the capitalization of income approach (in which the 14.28 percent annual depreciation rate is separately identified), with the results reached by the simpler one-step application of the gross rent multiplier formula.
NCR emphasizes that the gross rent multiplier of 36 results in a value ($1,718,883) roughly equal to the new sale price of comparable equipment of NCR’s own manufacture ($1,713,415), whereas the leased equipment is actually of varying ages up to six years. NCR believes that this conclusively shows that depreciation has not been allowed by the formula.
The trouble with NCR’s position is that it assumes that the selling price of comparable equipment fixes a ceiling upon the “true value in money” of the leased equipment, which is then bound to reduce from year to year after the machinery is placed upon lease. The Commission, however, was not required to value the leased property by the same method it valued property used by its owner. It was not required to accept as the beginning point and ceiling value the sale price at which NCR would have sold like *50equipment.1 See Bornstein v. State Tax Comm’n, 227 Md. 331, 176 A.2d 859 (1962), where the court said: “We think the contention that reproduction cost is an overall ceiling cannot be supported.” 176 A.2d at 862. See also Stephen & Stephen Properties, Inc. v. State Tax Comm’n, 499 S.W.2d 798 (Mo.1973); Annot., 96 A.L.R.2d 661 (1964).
“True value in money” is not necessarily arrived at by comparing two items of property in the single dimension of their physical characteristics. In the appraisal of property the properties are compared not only by their physical characteristics, but also by their legal situations and their contractual situations, which might enhance or might diminish their respective values. Take, for example, Stephen & Stephen Properties, Inc. v. State Tax Comm’n, supra, where the State Tax Commission in considering the value of real estate apparently did not take into account, as value decreasing factors, the fact that certain real property was subject to a special use permit, that it was subject to a ten-year fixed rental lease to a non-profit corporation, and that the improvements were fully useful only as a swimming and tennis club. (The annual rental was $41,400, as against a value fixed by the State Tax Commission of $614,910.) The Supreme Court held that these were “depreciating” factors which must be considered, as against the Tax Commission’s position that the valuation could be based upon estimated land value plus cost of reproduction of improvements. In that case, the contractual situation of the property (the lease), its legal situation (the special use permit) and its physical characteristics were held all to enter into the “true value in money” of the property. They were considered in that case to reduce the value of the property, but by the same reasoning they could increase it. The Stephen & Stephen case stands ultimately for the proposition that “all relevant factors must be considered in determining [the property’s] ‘true value in money’ for tax assessment purposes.” Id. at 803 (emphasis added). It stands also for the proposition that property may not be viewed in a vacuum, in isolation from all its circumstances. So in this case the equipment is viewed in its legal setting, which includes the leases with their income production.
It is elementary that the amount of rental income from property (whose highest and best use is leasing), bears some relationship to the value of the property.2 We cannot say that the gross rental multiplier of 36 adopted by the State Tax Commission applied in the instant case was unreasonable.
*51Actually, NCR’s position in this case is that its own formula — that is, new cost of like equipment less depreciation at a constant rate — is a superior formula to the gross rent multiplier formula used by the Commission. NCR’s case rests upon two legs — the one being the alleged unreasonableness of the Commission formula, and the other being the reasonableness of its own formula.
We have dealt heretofore with the first point, the alleged unreasonableness of the Commission formula. Let us then examine the second leg of NCR’s case, namely, the reasonableness of its own formula, which it proposes as the preferred alternative to the Tax Commission formula. Under NCR’s formula, the value of the equipment (before division by 3) would be $536,941. The annual rental is $572,892. As a working hypothesis, let us reduce the gross rental by 25 percent for management, maintenance and insurance, to arrive at a net rental, before depreciation. The 25 percent is suggested by the Commission directive. Subtract an additional 15 percent of the original cost of $1,713,415, for annual depreciation. The net annual rental would be $172,656.75 — a return of 32 percent per annum on NCR’s proposed value of $536,941. The State Tax Commission figured in 1976 a fair annual return was 9 percent. On the Commission’s valuation of $1,718,883, the annual return would be 10 percent. NCR’s claim is unconvincing that its formula achieves more accurate results than the Tax Commission formula.
The other points of the motion for rehearing have been answered in the opinion and do not require amplification.
The motion for rehearing is overruled. The motion to transfer to the Supreme Court is denied.

. The testimony of Commission’s expert witness Mr. Jackson was as follows:
Question: Is the Capitalization of Income approach (of which gross rental multiplier approach is a variant-ed), is it a fair statement to say that that approach is designed to assess a piece of equipment by estimating what income stream it might produce in future years?
Answer: Yes.
Q. Such an approach, which is based on an estimation of what income might be produced in future years, isn’t that kind of a theoretical type of approach?
A. Not really.
Q. It’s not theoretical?
A. No.
Q. If the income hadn’t been earned yet, upon what facets do you base your estimation of the income?
A. Experience and projection from past experience.
Q. Is it your testimony today then that if a machine, if there is a selling price or market price established for a piece of equipment, that, in substantial numbers, that a better method to value that equipment would be to estimate what its future income might be in future years rather than the actual price that’s been established in the marketplace?
A. If a piece of equipment is being used to produce income over a period of time, in my opinion that would represent the highest and best use of that equipment; which in my opinion would represent the value.


. We are not dealing in this case with a single item of property. Whether the gross rent multiplier formula would be appropriate in such a case is not before us. We are dealing with a composite of equipment, of varying ages. The statute under which the Tax Commission has acted contemplates such a composite, in referring to “companies which lease tangible personal property”, § 138.235, RSMo 1978 (Cum. Supp.1981). An ongoing equipment leasing business would appear to entail a continual process of addition and retirement of machines.